Citation Nr: 1141975	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  04-16 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lung cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from September 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of April 2000 and January 2003 of the Department of Veterans Affairs (VA).  

The Veteran testified at an RO hearing before a hearing officer in May 2004.  A transcript thereof is on file.  

An October 2008 Board decision denied a compensable initial rating for hearing loss but remanded the claims of whether new and material evidence had been submitted to reopen a claim for service connection for flat feet and service connection for lung cancer.  

A December 2009 Board decision denied reopening of a claim for service connection for flat feet and also denied service connection for lung cancer.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, by a February 2001 Order, and pursuant to a Joint Motion for Remand (JMR), dismissed the appeal as to the Board's denial of reopening of the claim for service connection for flat feet but vacated that portion of the Board's decision denying service connection for lung cancer for compliance with the instructions in the JMR.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The JMR found that there was a violation of the duty to assist, under Stegall v. West, 11 Vet. App. 268, 271 (1998), in failing to ensure compliance with the October 2008 Board remand.  In that remand it was noted that the Veteran underwent a left upper lobectomy for non-small cell lung cancer in March 2002.  He initially asserted that he should be granted service connection for lung cancer on the basis of his exposure to radiation while serving on a ship off the coast of Japan.  A December 2002 letter from the Defense Threat Reduction Agency verified that he served on ships off the coast of Japan in 1945 and 1946 but indicated that he was not in an area that exposed him to ionizing radiation.  

The 2008 Board remand further noted that the Veteran now alternatively asserted that his lung cancer was caused by his exposure to diesel fumes aboard ship.  The record did reveal that he served aboard diesel powered ships.  He submitted a July 2004 letter from D.E.P., M.D.  Dr. D.E.P. stated that the Veteran's lung cancer may have been caused by his exposure to diesel oil during service.  

In two letters dated in June 2004, Dr. D.E.P. suggested that additional information concerning the Veteran's lung cancer should be obtained from a Dr. Kish.  The record did not indicate that records were requested from Dr. Kish subsequent to June 2004, and VA medical records dated in June 2007 indicate continued treatment by Dr. Kish.  Thus, in that 2008 Board remand it was instructed that Dr. Kish's records should be requested.  The case was also remanded to schedule the Veteran for an examination by a pulmonary oncologist.  The examiner was to express an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's lung cancer was the result of in-service exposure to diesel fumes.  Also, the claims files were to be made available to the examiner for proper review of the medical history, and the examiner was to indicate review of the June and July 2004 statements of Dr. D.E.P., and the articles submitted in July 2004 by Dr. D.E.P.  

In the December 2009 Board decision that was appealed, the Board found that: 

The evidence of record shows that the Veteran was not exposed to ionizing radiation or asbestos during service and asbestosis is not shown. 

Lung cancer was not affirmatively shown to have been present during service, and lung cancer is first shown decades after service; and lung cancer is unrelated to a disease, injury or event during service, including alleged inservice exposure to radiation, asbestos, and diesel oil and diesel fumes. 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  In 2009 the Board found that there had been compliance with the VCAA imposed duty to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  As to the duty to assist, the Board found that private clinical records are on file, including records from Dr. Kish, as requested in the 2008 Board remand. 

The Board further found that there has been compliance with the 2008 Board remand, under the holding in Stegall v. West, 11 Vet. App. 268 (1998), because Veteran was afforded a VA examination as to his claim for service connection for lung cancer and a medical nexus opinion was obtained, as requested in the 2008 Board remand.  These matters were not contested in the JMR. 

VA Examination

In the JMR it was stipulated that there was a violation of the duty to assist, under the holding in Stegall v. West, 11 Vet. App. 268 (1998), because the October 2008 Board remand had required the claims files should be made available to the examiner, a pulmonary oncologist, for proper review of the medical history.  Also, the examiner was to indicate that June and July 2004 statements of Dr. D.E.P., and the articles submitted in July 2004 by Dr. D.E.P. had been reviewed.  However, the July 2009 VA examination that was obtained was not conducted by a pulmonary oncologist, as requested in the 2008 Board remand.  

Further, the 2009 VA examiner stated, in an addendum, that he had been unable to locate any notes from Dr. D.E.P. relating to diesel exposure or any literature about diesel fuel exposure submitted by Dr. D.E. P.  While acknowledging the Veteran's work on diesel powered boats during service, it was concluded that, based on the evidence available, that the examiner did not believe that diesel exposure was the likely cause of the Veteran's lung cancer; rather, it was more likely (greater than 50%) the result of cigarette smoking.  

The JMR stipulated that because of the failure to review the June and July 2004 statements of Dr. D.E.P. and the articles submitted in July 2004 by Dr. D.E.P., that there was a failure to comply with the terms of the 2008 Board remand.  Thus, on remand by the Court to the Board, there was to be compliance with the 2008 Board remand for an examination by a pulmonary oncologist who was to specifically discuss Dr. D.E.P.'s June and July 2004 statements and the July 2004 articles submitted by Dr. D.E.P.  

Dose Estimate

It was also stipulated in the JMR that there was a failure to assist the Veteran by failing to develop the Veteran's claim regarding inservice ionizing radiation exposure under 38 C.F.R. § 3.311a.  It was stated that to trigger the special procedures for Veteran's seeking compensation for diseases related to inservice ionizing radiation exposure the Veteran had to show (1) that he had one of the radiogenic diseases set forth at 38 C.F.R. § 3.311(b)(2); and (2) that the disease manifested within the time period set forth in 38 C.F.R. § 3.311(b)(5); and if both of these elements were met, then (3) VA must obtain a dose assessment pursuant to 38 C.F.R. § 3.311a(1); and, finally, (4) if the dose assessment showed that the Veteran was exposed to radiation, the RO must refer the case to the VA Under Secretary for Benefits, who must consider the claim and determine either that it is "at least as likely as not" or that "there is no reasonable possibility" that the Veteran's claimed disease resulted from inservice ionizing radiation exposure.  The JMR cited 38 C.F.R. § 3.311(c);  Hilkert v. West, 12 Vet. App. 145, 148 (1999); and Wandel v. West, 11 Vet. App. 200, 204-06 (1998).  

The JMR noted that in 2009 the Board had found that the Veteran did not satisfy the regulatory presumption under 38 C.F.R. § 3.309(d)(3)(vi) because he was more than 10 miles from both Hiroshima and from Nagasaki.  38 C.F.R. § 3.309(d)(3)(vi) define the term "occupation of Hiroshima and Nagasaki, Japan, by United States forces" to mean official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform support military occupations functions.   Thus, the Board found that the Veteran was not a radiation exposed Veteran and had not engage in a radiation risk activity, because he was not part of the occupational forces of Nagasaki or Hiroshima.  Thus, development under 38 C.F.R. § 3.311 (to obtain a dose estimate) was not done.  

The JMR, however, stipulated that the Board, in 2009, did not acknowledge that the Veteran did not meet the regulatory criteria for exposure based on participation in the American occupation of Hiroshima and Nagasaki to trigger a request for a dose estimate from the Department of Defense under 38 C.F.R. § 3.311(a)(2)(ii).  

The JMR further stated that under 38 C.F.R. § 3.311(a)(1)-(2)(iii), in all other claims involving radiation exposure: 

"[a] request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  

The JMR further stated that the Veteran had established the first two prongs needed to trigger a dose assessment under 38 C.F.R. § 3.311 because he had lung cancer, a radiogenic disease under 38 C.F.R. § 3.311(b)(2)(iv), that was first manifested in 2002, "5 years or more after" his claimed exposure in 1945 or 1946.  38 C.F.R. § 3.311(b)(5)(iv) (lung cancer "must become manifest 5 years or more after exposure.")  

As the Veteran had established the first two criteria to trigger the special procedures under 38 C.F.R. § 3.311a, VA was required to obtain a dose assessment as to his "broad" claim that he was exposed to ionizing radiation while on minesweeping operations from November 1945 to April 1946 near Hiroshima and Nagasaki.  Thus, on remand to the Board, a request "should be made to obtain 'any available records' concerning the [Veteran's] exposure to radiation and all relevant records should be forwarded to the Under Secretary for Health, 'who will be responsible for a dose estimate, to the extent feasible, based on available methodologies."  Citation was made to Earle v. Brown, 6 Vet. App. 558, 562 (1994) (holding that "VA could not rely solely upon the [DNA's] certification that there was no evidence that the veteran had participated in a radiation-risk activity'; rather all relevant evidence of record must be considered and addressed.)  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by a pulmonary oncologist.  Emphasis is place on the requirement, mandated in the JMR, that the examiner must be a pulmonary oncologist. 

The examiner should express an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's lung cancer was the result of the Veteran's in-service exposure to diesel fumes.  The claims files should be made available to the examiner for proper review of the medical history. 

The examiner must indicate that a review was undertaken of the June and July 2004 statements of Dr. D.E.P., and the articles submitted in July 2004 by Dr. D.E.P. 

If the opinion, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.  

2.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may result in the denial of the claim for service connection. 

3.  Pursuant to the JMR and 38 C.F.R. § 3.311a(1), (2)(iii) a request must be made to obtain any available records concerning the Veteran's exposure to radiation and all relevant records should be forwarded to the Under Secretary for Health, for a dose estimate, to the extent feasible, based on available methodologies.  

4.  Pursuant to the JMR, if the dose assessment shows that the Veteran was exposed to radiation, the case must be referred to the Under Secretary for Benefits, under 38 C.F.R. § 3.311(c).  

5.  Thereafter, review the claim file.  

To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND and in accordance with the JMR.  If any action is not undertaken, or if any development is incomplete, including if the examination report does not contain sufficient information or response to the question posed, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998); and 38 C.F.R. § 4.2. 

6.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

